Citation Nr: 9922404	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-12 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

By rating action dated in January 1995, the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
granted service connection for post-traumatic stress disorder 
and evaluated the condition as 10 percent disabling, 
effective from August 29, 1994.  The veteran appealed from 
that decision.  He testified at a hearing at the regional 
office in June 1995.  In an August 1995 rating action, 
pursuant to a decision by the hearing officer, the evaluation 
for the post-traumatic stress disorder was increased to 30 
percent, effective from August 29, 1994.  The veteran again 
testified at a hearing before a hearing officer at the 
regional office in January 1999.  The case is now before the 
Board for appellate consideration.  


REMAND

The record reflects that the veteran was afforded a VA 
psychiatric examination in October 1994.  He reported 
nightmares about Vietnam about 4 or 5 times a year.  He was 
not taking any medication at that time.  He was frightened of 
closed places and had panic attacks when a door was closed in 
a room.  It was indicated that if his mind were not occupied, 
he would dwell on Vietnam.  On mental status examination, his 
affect was blunted but appropriate.  There was a considerable 
depressive affect present.  His memory and orientation were 
intact, and his judgment and insight were described as good.  
The diagnosis was post-traumatic stress disorder with chronic 
depression with moderate social impairment and mild 
occupational impairment.  

During the June 1995 hearing, the veteran related that he 
only went out socially, once every two months.  He stated 
that he did not go to the store.  He indicated that he 
possibly had one close friend.  He related that he did not 
belong to any organizations.  He indicated that he had worked 
for a police department for 22 years.  He had been assigned 
to duties where he worked by himself.  He had been placed 
there because he had been having problems with other police 
officers.  He related that within the past months, he had had 
to take about 20 or 30 days off from work.  

When the veteran was afforded a VA psychiatric examination in 
September 1997, he reported that he had been a police officer 
for 23 years working as a detective.  He stated that he had 
been having many problems on his job.  He related that he had 
used up all of his sick leave and vacation leave.  He 
reported that he saw dead people all the time.  He indicated 
that he had paranoid ideas and panic attacks.  On 
examination, he was oriented as to time, place and person.  
His memory for recent and past events was intact.  He was 
depressed throughout the interview.  He became very anxious 
and nervous when talking about incidents in Vietnam.  He 
continued having suicidal thoughts with a very negative 
outlook on the future and stated that he wanted to die.  His 
insight and judgment were described as good.  He also had 
compulsive behavior.  He had some paranoid ideas about people 
constantly looking over his shoulders and was fearful that 
somebody might harm him.  The diagnosis was post-traumatic 
stress disorder.  His Global Assessment of Functioning (GAF) 
score was 60.  

VA outpatient treatment records were later received 
reflecting that the veteran was seen for his psychiatric 
condition on several occasions in 1997 and early 1998.  

During the course of the January 1999 hearing at the regional 
office, the veteran related that he heard voices and had 
panic attacks and anxiety.  He stated that he had a difficult 
time working with his co-workers.  He related that he 
suffered from flashbacks and nightmares.  He said that he did 
not have a social life.  He reported that he had been married 
three times and that each marriage had ended because of his 
psychiatric condition.  He related that he was working with 
the police department and had been involved in a number of 
fights recently.  He stated that in the previous year, he had 
lost about six weeks' work due to his psychiatric condition.  
He related that he had been taking a lot more time off 
recently.  He stated that he had been involved in a VA 
vocational rehabilitation program but that he had dropped 
out.  He stated that his concentration was bad and that he 
had some homicidal feelings.  He also reported that about a 
year previously, he attempted to drown himself.  He indicated 
that he currently received all of his treatment through VA.  
He indicated that he could retire after 25 years at a reduced 
benefit but needed 33 years for a full retirement benefit.  
He stated that he would not be able to make 33 years.  

Additional VA outpatient treatment reports were later 
received reflecting that the veteran was seen in October 
1998.  He had taken off work for the previous week, so his 
stress level had lessened.  He talked about how he remained 
emotionally blocked as a result of Vietnam.  It was indicated 
that the veteran was stable, although his work attendance and 
performance were declining.  It was indicated that he seemed 
to be isolating himself more in an attempt to cope until he 
could retire.  A GAF score of 55 was assigned.  

As matters now stand, the current nature and severity of the 
veteran's post-traumatic stress disorder is somewhat unclear.  
The Board believes that an up-to-date medical examination 
would be desirable, and the case is REMANDED for the 
following action:  

1.  The regional office should contact 
the VA Medical Clinic, Youngstown, and 
request that that facility provide copies 
of all records of treatment of the 
veteran for his psychiatric condition 
since October 1998.  Any such records 
obtained should be associated with the 
claims file.  

2.  The veteran should then be afforded a 
VA psychiatric examination in order to 
determine the current severity of his 
post-traumatic stress disorder.  All 
indicated special studies should be 
conducted.  The examiner should assign a 
GAF score consistent with the 4th edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The claims 
file is to be made available to and 
reviewed by the examiner prior to 
conducting the examination.  

3.  The veteran's claim should then be 
reviewed by the regional office.  If the 
denial is continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed to the extent 
possible, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he receives further 
notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


